Case: 21-10471     Document: 00516158062         Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 7, 2022
                                  No. 21-10471                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaako Williams

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-180-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jaako Williams appeals the 110-month below-guidelines sentence
   imposed following his guilty plea conviction for possessing a firearm after a
   felony conviction. For the first time on appeal, he argues that the district
   court plainly erred in assigning him a base offense level pursuant to U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10471      Document: 00516158062           Page: 2   Date Filed: 01/07/2022




                                     No. 21-10471


   § 2K2.1(a)(3) because his prior simple robbery conviction under Texas Penal
   Code § 29.02(a)(1) no longer constitutes a “crime of violence” in light of
   Borden v. United States, 141 S. Ct. 1817 (2021). See Puckett v. United States,
   556 U.S. 129, 135 (2009); United States v. Ronquillo, 508 F.3d 744, 748 (5th
   Cir. 2007). Williams concedes, however, that his argument is foreclosed, and
   he seeks to preserve it for further appellate review.
          The Texas felony offense of simple robbery is a “crime of violence”
   if it “(1) has as an element the use, attempted use, or threatened use of
   physical force against the person of another, or (2) is [the enumerated offense
   of] robbery.” U.S.S.G. § 4B1.2(a)(1) & (2); see § 2K2.1, cmt. (n.1). Borden
   held that an offense with a mens rea of recklessness cannot qualify as a
   “violent felony” under the use-of-force clause of the Armed Career Criminal
   Act, 18 U.S.C. § 924(e)(2)(B)(i). See 141 S. Ct. at 1825. By extension, a
   § 29.02(a)(1) Texas conviction for simple robbery, which could be
   committed simply by recklessly causing another to suffer injury during a
   theft, also no longer qualifies as a “crime of violence” under § 4B1.2(a)(1)’s
   force clause. See United States v. Greer, __F.4th__, No. 19-11348, 2021 WL
   5999193, at *2 (5th Cir. Dec. 20, 2021) (holding that after Borden, prior
   convictions under Texas Penal Code § 22.01(a)(1), (b)(2)(A), and (b)(2)(B)
   for assault family violence no longer qualify as crimes of violence because the
   applicable statutory subsections do not include a force element with a mens
   rea greater than recklessness). Borden, however, did not address recklessness
   in the context of the enumerated-offenses clause, which is at issue here, and
   is therefore not controlling. See United States v. Rayo-Valdez, 302 F.3d 314,
   318-19 (5th Cir. 2002) (explaining that enumerated offenses can be “crimes
   of violence” regardless of whether they necessarily involve the use of force).
          In United States v. Santiesteban-Hernandez, 469 F.3d 376, 377–82 (5th
   Cir. 2006), abrogated on other grounds by United States v. Rodriguez, 711 F.3d
   541 (5th Cir. 2013) (en banc), this court held that the elements of the Texas



                                          2
Case: 21-10471     Document: 00516158062           Page: 3   Date Filed: 01/07/2022




                                    No. 21-10471


   robbery statute “substantially correspond to the basic elements of the generic
   offense, in that they both involve theft and immediate danger to a person.”
   Texas robbery therefore qualifies as a crime of violence under the
   enumerated-offenses clause of § 4B1.2(a), and the district court properly
   applied U.S.S.G. § 2K2.1(a)(3). Santiesteban-Hernandez, 469 F.3d at 381; see
   also United States v. Adair, 16 F.4th 469, 470-71 (5th Cir. 2021) (treating
   Santiesteban-Hernandez as good law post-Borden).
          AFFIRMED.




                                         3